DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.
 
Response to Amendment
3. The amendment and a Declaration under 37 CFR 1.132 filed by Applicant on September 30, 202 have been fully considered. In light of the amendment, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 6-8, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over of Ommundsen et al (US 6,770,714) in view of Reichelt et al (WO 2015/107020), as evidenced by Crispino et al, Makromol. Chem. 181, 1747-1755 (1980).
It is noted that while the rejection is made over WO 2015/107020 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,227,427 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,227,427.

5. Ommundsen et al discloses a polymer composition produced in the presence of Ziegler-Natta catalyst (Abstract, col. 4, lines 60-63) comprising an electron donor including esters (col. 5, lines 1-5); the composition comprising:
A) 30-97%wt of a propylene-based polymer, such as a copolymer of at least 90%mol propylene with preferably butene-1 (col. 4, lines 1-5), 
having MFR pf preferably 1-50 g/10 min (col. 4, lines 20-23), 
and
B) 3-70%wt, preferably 5-20%wt of an ethylene copolymer plastomer (Abstract) comprising ethylene-C8 alpha olefin and having density of 0.87-0.910 g/cc (col. 4, lines 35-40; col. 7, lines 43-45; col. 8, lines 26-28; col. 9, lines 15-20; col. 10, lines 50-52; Example 2; col. 8, lines 60-64),
wherein the composition comprises MFR of preferably 0.3-150 g/10 min (col. 9, lines 62-64); haze of less than 40% (col. 10, lines 11-14, as to instant claim 6);
tensile modulus of 400-2,500 MPa (col. 9, lines 62-64, as to instant claim 7);
Charpy impact of 1-15 kJ/m2 (col. 10, lines 4-9, as to instant claim 8).
The component A) is specified as being crystalline (col. 4, lines 28-32); the component B) is specified as being elastomeric (col. 4, lines 35-37), therefore, the composition comprising the components A) and B) appears to be heterophasic as well.
It is noted that plastomers used in instant invention are commercial products Queo 8210 and Queo 0210, each comprising 75%wt ethylene and 25%wt of C8, and density of 0.882 g/cc (Table 3 of instant specification).

6. As to instant claim 16, the composition further comprises nucleators (col. 11, lines 32-34).

7. Though Ommundsen et al does not explicitly cite the component A) being a propylene-butene-1 copolymer, based on the teachings of Ommundsen et al that  butene-1 is a preferable alpha olefin used in the propylene-based copolymer (col. 4, line 3), it would have been obvious to a one of ordinary skill in the art to choose and use butene-1 as the comonomer in the propylene-based copolymer as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Given the propylene-butene-1 copolymer (component A) comprises at least 90%mol (preferably 95%mol) of propylene units, therefore, the amount of the butene-1 units will intrinsically and necessarily be less than 10%mol (preferably 5%mol). Since molar mass of propylene is 42, molar mass of butene-1 is 56, therefore, 95%mol of propylene units appears to correspond to 93%wt and 5%mol of butene-1 units appears to correspond to 7%wt.

8. All ranges in the composition of Ommundsen et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

9. Though Ommundsen et al does not explicitly recite some of the claimed properties, such as Tm of the composition, NIS at 23ºC, since the composition of Ommundsen et al is substantially the same as that claimed in instant invention, i.e. comprises substantially the same components, including Ziegler-Natta catalyzed propylene-butene-1 copolymer, in amounts that are either the same as those claimed in instant invention or having ranges overlapping with those as claimed in instant invention, therefore, the composition of Ommundsen et al would be reasonably expected to comprise the properties that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well (as to instant claims 7-8), including NIS at 23ºC being at least 4.5 kJ/m2, especially since Charpy impact at both 0ºC and -20ºC is 2-15 kJ/m2 (col. 10, lines 3-7). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

10.  In addition, as evidenced by Crispino et al, the propylene homopolymers are having Tm of 457.5K (184.35ºC) and the copolymers of propylene with 13.5%wt of butene-1 units, are having Tm of 436.6K (163ºC) (Tables 1 and 2 of Crispino et al); therefore, the propylene-butene-1 copolymers of Ommundsen et al having butene-1 content between 0-13.5%wt would be reasonably expected to have Tm in the range of 163-184.35ºC. Further, since i) the plastomer is elastomeric and would lower, at least to some extent, Tm of the composition; ii)  the major component A) is used in amount of 97%wt and the plastomer is used in amount of 3%wt, therefore, the overall composition of Ommundsen et al would be reasonably expected to have Tm lower than the range of 184-163ºC, but still in the range of at least 150ºC or more, as claimed in instant invention as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

11. Further, it would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components in the composition of Ommundsen et al, and the specific composition/structure and properties of each of the components in the composition of Ommundsen et al so to produce the final composition having a desired combination of properties including Tm, haze, tensile strength and NIS at 23ºC as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

12. As to instant claim 18, Ommundsen et al is silent with respect to compatibilizers, LDPE or SEBS being present in the composition, and thus the composition appears to be free from LDPE and SEBS compatibilizers. Though the plastomers used in the composition of Ommundsen et al are having ethylene content of at least 60%wt, those plastomers are having density as low as 0.880 g/cc (col. 9-12), and thereby the composition of Ommundsen et al is not required to contain ethylene polymers having density of 0.905-0.925 g/cc. It is noted that plastomers used in instant invention are commercial products Queo 8210 and Queo 0210, each comprising 75%wt ethylene and 25%wt of C8, and density of 0.882 g/cc (Table 3 of instant specification).
13. The composition of Ommundsen et al is used for making packaging like containers, boxes, films (col. 10, lines 20-25).

14. Though Ommundsen et al discloses the butene-1 being the preferable comonomer in the propylene-based copolymer, the Ziegler-Natta catalyst, used for preparing the propylene copolymer, comprising ester-based internal donor, Ommundsen et al does not explicitly recite the use of propylene-butene-1 copolymer as the component A) and does not specify the type of used ester-based internal donor in the process for making the composition. 

15. However, Reichelt et al discloses a propylene-butene-1 copolymer comprising 5-20%wt of butene-1 units, having MFR of 1-100 g/10 min (col. 3, lines 50-52), used for making packaging material (col. 2, lines 10-11), wherein the process for making said propylene-butene-1 copolymer comprises polymerization in the presence of  Ziegler-Natta catalyst, wherein  Reichelt et al explicitly teaches that the appropriate internal donors for making said copolymers include ethylbenzoate, phthalates or succinates (col. 4, lines 5-11).

16. Since both Ommundsen et al and Reichelt et al disclose the processes for making propylene-butene-1 copolymers in the presence of Ziegler-Natta catalyst and ester-based internal donors, the copolymers used for making packaging materials and thereby belong to the same field of endeavor, wherein Reichelt et al specifies that said ester-based internal donors appropriate for such polymerization include not only phthalate, but ethyl benzoate and succinates, therefore, based on the combined teachings of Reichelt et al and Ommundsen et al, it would have been obvious to a one of ordinary skill in the art to choose and use ethylbenzoate or succinates as the internal donor in the process for making the propylene-butene-1 copolymer of Ommundsen et al, so to produce the final propylene-butene-1 copolymer being free from phthalates and their decomposition products as well, given such is desired, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

17. Since the composition of Ommundsen et al in view of Reichelt et al is substantially the same as that claimed in instant invention, i.e. comprising substantially the same components in amounts that are either the same as those claimed in instant invention or having ranges overlapping with those as claimed in instant invention, wherein the propylene-butene-1 copolymer is produced in a phthalate-free environment, therefore, the composition of Ommundsen et al in view of Reichelt et al would be reasonably expected to comprise the properties that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well, including being free from phthalate esters and their decomposition products as well, or having said products in amount of 10 ppb or less (as to instant claims 6-8). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

18. Further, it would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components in the composition of Ommundsen et al in view of Reichelt et al, and the specific composition/structure and properties of each of the components in the composition of Ommundsen et al in view of Reichelt et al, so to produce the final composition having a desired combination of properties including Tm, haze, tensile strength and NIS at 23ºC as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

19. Claims 6-8, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over of Ommundsen et al (US 6,770,714) in view of Reichelt et al (WO 2015/107020), as evidenced by Crispino et al, Makromol. Chem. 181, 1747-1755 (1980), in further view of Braun et al (WO 2016/135107) and Niedersues et al (EP 2,020,291).
It is noted that while the rejection is made over WO 2015/107020 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,227,427 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,227,427.
It is noted that while the rejection is made over WO 2016/135107 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,280,285 is relied upon. All citations to paragraph numbers, etc., below refer to US  10, 280,285.

20. The discussion with respect to Ommundsen et al in view of Reichelt et al set forth in paragraphs 4-18 above is incorporated here by reference.

21. Though Ommundsen et al in view of Reichelt et al disclose the composition comprising nucleating agents, Ommundsen et al in view of Reichelt et al do not disclose the amount of said nucleating agent being less than 0.25%wt and the composition further comprising a propylene homopolymer in amount of less than 2%wt.

22. However, 
1) Niedersues et al discloses a polymer composition comprising:
A’) a propylene/butene-1 copolymer comprised of 86-98%wt of propylene and 2-12%wt of butene-1 ([0020]), produced using Ziegler-Natta catalyst ([0055]) and
B’) 0.001-1%wt of one or more nucleating agents (Abstract),
Wherein the composition is specified as having excellent optical properties, such as haze of less than 8% (Abstract) along with high tensile modulus ([0021], claims 1 and 2).
2) Braun et al discloses addition of nucleating agents to propylene-based copolymers, wherein the nucleating agents are added to said copolymers as a masterbatch comprising a propylene homopolymer as a carrier with 10-2000 ppm, based on the weight of the masterbatch, of nucleating agents (col. 2, lines 28-33), wherein such masterbatches are commercially available (col. 7, lines 50-52).

23. Since the combination of Ziegler-Natta catalyzed propylene/butene-1 copolymer with as low as 0.001%wt of a nucleating agent provides compositions having high tensile modulus and excellent optical properties such as low haze, as required by Ommundsen et al, therefore, based on the combined teachings of Niedersues et al and Ommundsen et al, it would have been obvious to a one of ordinary skill in the art to choose and use, or obvious to try to use, the propylene-butene-1 copolymer in combination with the nucleating agent in amount of 0.001-1%wt in the composition of Ommundsen et al, so to further improve tensile strength and lower haze of the composition of Ommundsen et al, as taught by Niedersues et al, as well. Further, since addition of nucleating agents  in the form of commercially available masterbatches to propylene-based copolymers is taught in the art as shown by Braun et al, therefore, it would have been obvious to a one of ordinary skill in the art to add the nucleating agent to the composition of Ommundsen et al in view of Reichelt et al in the form of commercially available propylene homopolymer/nucleating agent masterbatch, since such masterbatches are known to be added to propylene-based compositions, are commercially available, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

24. 	Given the propylene homopolymer/nucleating agent comprises 2000 ppm (0.2%wt) of the nucleating agent, and thereby 99.8%wt of the propylene homopolymer,  and the nucleating agent is added in amount of 0.001%wt to the composition of Ommundsen et al in view of Reichelt et al, therefore, the propylene homopolymer would be added to the composition of Ommundsen et al in view of Reichelt et al in amount of 0.5%wt (as to instant claim 17).

25. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the amount of added propylene homopolymer/nucleating agent masterbatch, so to produce the final composition having a desired level of nucleating agent and desired level of propylene homopolymer, depending on the specific end-use of the product as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

26. Claims 1, 3-4, 12, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over of Ommundsen et al (US 6,770,714) in view of Reichelt et al (WO 2015/107020) and Defoer et al (WO 2016/091925), as evidenced by Crispino et al, Makromol. Chem. 181, 1747-1755 (1980).
It is noted that while the rejection is made over WO 2016/091925 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,385,196 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,385,196.
It is noted that while the rejection is made over WO 2015/107020 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,227,427 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,227,427.

27. Ommundsen et al discloses a polymer composition produced in the presence of Ziegler-Natta catalyst (Abstract, col. 4, lines 60-63) comprising an electron donor including esters (col. 5, lines 1-5); the composition comprising:
A) 30-97%wt of a propylene based polymer, such as a copolymer of at least 90%mol propylene with preferably butene-1 (col. 4, lines 1-5), having MFR pf preferably 1-50 g/10 min (col. 4, lines 20-23), 
and
B) 3-70%wt, preferably 5-20%wt of an ethylene copolymer plastomer (Abstract) comprising ethylene-alpha olefin copolymer, wherein alpha olefin includes propylene, and having density of 0.87-0.910 g/cc (col. 4, lines 35-40; col. 7, lines 43-45; col. 8, lines 26-28; col. 9, lines 15-20; col. 10, lines 50-52; Example 2; col. 8, lines 60-64),
Wherein the composition comprises MFR of preferably 0.3-150 g/10 min (col. 9, lines 62-64); haze of less than 40% (col. 10, lines 11-14, as to instant claim 1);
Tensile modulus of 400-2,500 MPa (col. 9, lines 62-64, as to instant claim 3);
Charpy impact of 1-15 kJ/m2 (col. 10, lines 4-9, as to instant claim 4).
The component A) is specified as being crystalline (col. 4, lines 28-32); the component B) is specified as being elastomeric (col. 4, lines 35-37), therefore, the composition comprising the components A) and B) appears to be heterophasic as well.
The composition is used for making films and packaging articles like boxes and containers (col. 10, lines 20-30).

28. As to instant claim 10, the composition further comprises nucleators (col. 11, lines 32-34).

29. Though Ommundsen et al does not explicitly cite the component A) being a propylene-butene-1 copolymer, based on the teachings of Ommundsen et al that  butene-1 is a preferable alpha olefin used in the propylene-based copolymer (col. 4, line 3), it would have been obvious to a one of ordinary skill in the art to choose and use butene-1 as the comonomer in the propylene-based copolymer as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Given the propylene-butene-1 copolymer (component A) comprises at least 90%mol (preferably 95%mol) of propylene units, therefore, the amount of the butene-1 units will intrinsically and necessarily be less than 10%mol (preferably 5%mol). Since molar mass of propylene is 42, molar mass of butene-1 is 56, therefore, 95%mol of propylene units appears to correspond to 93%wt and 5%mol of butene-1 units appears to correspond to 7%wt.

30. All ranges in the composition of Ommundsen et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

31. As to instant claim 12, Ommundsen et al is silent with respect to compatibilizers, LDPE or SEBS being present in the composition, and thus the composition appears to be free from LDPE and SEBS compatibilizers. Though the plastomers used in the composition of Ommundsen et al are having ethylene content of at least 60%wt, those plastomers are having density as low as 0.880 g/cc (col. 9-12), and thereby the composition of Ommundsen et al is not required to contain ethylene polymers having density of 0.905-0.925 g/cc. 

32. Though Ommundsen et al discloses the butene-1 being the preferable comonomer in the propylene-based copolymer, the Ziegler-Natta catalyst, used for preparing the propylene copolymer, comprising ester-based internal donor, Ommundsen et al does not explicitly recite the use of propylene-butene-1 copolymer as the component A) and does not specify the type of used ester-based internal donor in the process for making the composition. 

33. However, Reichelt et al discloses a propylene-butene-1 copolymer comprising 5-20%wt of butene-1 units, having MFR of 1-100 g/10 min (col. 3, lines 50-52), used for making packaging material (col. 2, lines 10-11), wherein the process for making said propylene-butene-1 copolymer comprises polymerization in the presence of  Ziegler-Natta catalyst, wherein  Reichelt et al explicitly teaches that the appropriate internal donors for making said copolymers include ethylbenzoate, phthalates or succinates (col. 4, lines 5-11).

34. Since both Ommundsen et al and Reichelt et al disclose the processes for making propylene-butene-1 copolymers in the presence of Ziegler-Natta catalyst and ester-based internal donors, the copolymers used for making packaging materials and thereby belong to the same field of endeavor, wherein Reichelt et al specifies that said ester-based internal donors appropriate for such polymerization include not only phthalate, but further ethylbenzoate and succinates, therefore, based on the combined teachings of Reichelt et al and Ommundsen et al, it would have been obvious to a one of ordinary skill in the art to choose and use ethylbenzoate or succinates as the internal donor in the process for making the propylene-butene-1 copolymer of Ommundsen et al, so to produce the final propylene-butene-1 copolymer being free from phthalates and their decomposition products as well, given such is desired, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

35. Though Ommundsen et al discloses the component B) being ethylene-propylene plastomer or ethylene-octene plastomer having density of as low as 0.87 g/cc, and recites the use of propylene-based plastomers (col. 9, lines 20-22), Ommundsen et al does not recite the composition comprising ethylene-propylene plastomers comprising 17%wt or lower of ethylene.

36. However, Defoer et al discloses a composition comprising:
A’)  80-93%wt of a polypropylene polymer, including a terpolymer of propylene with 0.1%wt of  ethylene and 1-14%wt of butene-1 (col. 4, lines 56-57; col. 5, lines 15-16, 20-22), and
B’) 7-20%wt of an ethylene-based plastomer (col. 3, lines 39-45),
wherein the plastomer is having density of 0.860-0.905 g/cc (col. 6, lines 63-67)
and comprises either 
i) a copolymer of ethylene and C4-10 alpha olefin having content of ethylene of 50-95%wt, specifically ethylene-octene-1 copolymer (col. 6, lines 63) or
ii) a copolymer of ethylene and propylene having ethylene content of 10-50%wt (col. 6, lines 65-67; col. 7, lines 15-23).
The MFR of the blend is 15 g/10 min or less (col. 4, lines 12-16).
Thus, the plastomers used in combination with copolymers of propylene with butene include not only ethylene-octene copolymers, but further ethylene-propylene copolymers comprising as low as 10%wt of ethylene.
The composition comprises improved properties in respect to printability; having elevated level of surface energy, and is used for making films and articles (col. 3, lines 6-10, 18-21).

37.  All ranges in the composition of Defoer et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

38. Since  Ommundsen et al in view of Reichelt et al and Defoer et al  are related to propylene-based compositions comprising propylene-based copolymers and ethylene-based and/or propylene-based plastomers, having excellent impact strength, used for making films, and thereby belong to the same field of endeavor, wherein both Defoer et al  and Ommundsen et al teach the plastomers being added to propylene-based compositions to reduce stress whitening (col. 2, lines 12-16 of Defoer et al  and col. 1, lines 5-10 and col. 8, lines 60-65 of Ommundsen et al), therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Defoer et al  and  Ommundsen et al in view of Reichelt et al, and to include, or obvious to try to include ethylene-propylene plastomer having density of as low as 0.86 g/cc and ethylene content of as low as 10%wt of Defoer et al, in amount as taught by Defoer et al, as a plastomer in the composition of  Ommundsen et al, so to further reduce stress whitening, improve impact strength of the composition of Ommundsen et al and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

39. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of all components in the composition of Ommundsen et al in view of in view of Reichelt et al  and Defoer et al, including the relative amounts of the ethylene-propylene copolymer plastomer and the ethylene-octene copolymer plastomer, so to produce the final composition having a desired level of impact strength and stress whitening resistance as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

40. Since the composition of Ommundsen et al in view of in view of Reichelt et al and  Defoer et al is substantially the same as that claimed in instant invention, i.e. comprises substantially the same components, including Ziegler-Natta catalyzed propylene-butene-1 copolymer and ethylene-alpha olefin plastomers, in amounts that are either the same as those claimed in instant invention or having ranges overlapping with those as claimed in instant invention, therefore, the composition of Ommundsen et al in view of in view of Reichelt et al and  Defoer et al would be reasonably expected to comprise the properties that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well (as to instant claims 1, 3-4).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

41.  In addition, as evidenced by Crispino et al, the propylene homopolymers are having Tm of 457.5K (184.35ºC) and the copolymers of propylene with 13.5%wt of butene-1 units, are having Tm of 436.6K (163ºC) (Tables 1 and 2 of Crispino et al); therefore, the propylene-butene-1 copolymers of Ommundsen et al in view of Defoer et al having butene-1 content between 0-13.5%wt would be reasonably expected to have Tm in the range of 163-184.35ºC. Further, since the ethylene copolymer plastomers are having Tm lower than 130ºC (see col. 7, lines 7-10 of Defoer et al), and thereby would lower the Tm value of the overall composition, since the major component A) is used in amount of 93%wt and the plastomer is used in amount of 7%wt, therefore, the overall composition of Ommundsen et al in view of Defoer et al would be reasonably expected to have Tm lower than the range of 184-163ºC, but still in the range of at least 150ºC or more, as claimed in instant invention as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

42. Claims 1, 3, 4, 10-12, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over of Ommundsen et al (US 6,770,714) in view of Reichelt et al (WO 2015/107020) and Defoer et al (WO 2016/091925), as evidenced by Crispino et al, Makromol. Chem. 181, 1747-1755 (1980), in further view of Braun et al (WO 2016/135107) and Niedersues et al (EP 2,020,291).

It is noted that while the rejection is made over WO 2016/091925 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,385,196 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,385,196.
It is noted that while the rejection is made over WO 2015/107020 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,227,427 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,227,427.
It is noted that while the rejection is made over WO 2016/135107 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,280,285 is relied upon. All citations to paragraph numbers, etc., below refer to US  10,280,285.

43. The discussion with respect to Ommundsen et al in view of Reichelt et al and  Defoer et al set forth in paragraphs 26-41 above is incorporated here by reference.

44. Though Ommundsen et al in view of Reichelt et al and Defoer et al disclose the composition comprising nucleating agents, Ommundsen et al in view of Reichelt et al and Defoer et al do not disclose the amount of said nucleating agent being less than 0.25%wt and the composition further comprising a propylene homopolymer in amount of less than 2%wt.

45. However, 
1) Niedersues et al discloses a polymer composition comprising:
A’) a propylene/butene-1 copolymer comprised of 86-98%wt of propylene and 2-12%wt of butene-1 ([0020]), produced using Ziegler-Natta catalyst ([0055]) and
B’) 0.001-1%wt of one or more nucleating agents (Abstract),
Wherein the composition is specified as having excellent optical properties, such as haze of less than 8% (Abstract) along with high tensile modulus ([0021], (claims 1 and 2).
2) Braun et al discloses addition of nucleating agents to propylene based copolymers, wherein the nucleating agents are added to said copolymers as a masterbatch comprising a propylene homopolymer as a carrier with 10-2000 ppm, based on the weight of the masterbatch, of nucleating agents (col. 2, lines 28-33), wherein such masterbatches are commercially available (col. 7, lines 50-52).

46. Since the combination of Ziegler-Natta catalyzed propylene/butene-1 copolymer with as low as 0.001%wt of a nucleating agent provides compositions having high tensile modulus and excellent optical properties such as low haze, as required by Ommundsen et al, therefore, based on the combined teachings of Niedersues et al and Ommundsen et al, it would have been obvious to a one of ordinary skill in the art to choose and use, or obvious to try to use, the propylene-butene-1 copolymer in combination with the nucleating agent in amount of 0.001-1%wt in the composition of Ommundsen et al, so to further improve tensile strength and lower haze of the composition of Ommundsen et al in view of Reichelt et al and Defoer et al, as taught by Niedersues et al, as well. Further, since addition of nucleating agents  in the form of commercially available masterbatches to propylene-based copolymers is taught in the art as shown by Braun et al, therefore, it would have been obvious to a one of ordinary skill in the art to add the nucleating agent to the composition of Ommundsen et al in view of Reichelt et al and Defoer et al in the form of commercially available propylene homopolymer/nucleating agent masterbatch, since such masterbatches are known to be added to propylene-based compositions, are commercially available, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

47. 	Given the propylene homopolymer/nucleating agent comprises 2000 ppm (0.2%wt) of the nucleating agent, and thereby 99.8%wt of the propylene homopolymer,  and the nucleating agent is added in amount of 0.001%wt to the composition of Ommundsen et al in view of Reichelt et al and Defoer et al, therefore, the propylene homopolymer would be added to the composition of Ommundsen et al in view of Reichelt et al and Defoer et al in amount of 0.5%wt (as to instant claim 11).

48. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the amount of added propylene homopolymer/nucleating agent masterbatch, so to produce the final composition having a desired level of nucleating agent and desired level of propylene homopolymer, depending on the specific end-use of the product as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
49.  Applicant's arguments filed on September 30, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.

50. With respect to the Declaration under 37 CFR 1.132 filed on September 30, 2022, it is noted that:
1) Ommundsen et al does not require the internal donor used in the polymerization process being phthalates.
2) Though the exemplified commercial product BC240P is polymerized in the presence of phthalate ester as internal donor, that does not mean that all propylene copolymers and compositions taught by Ommundsen et al would be polymerized in the presence of said phthalate esters.
3) As shown by Reichelt et al (WO 2015/107020), propylene copolymers maybe produced by polymerization in the presence of Ziegler Natta catalyst comprising benzoate esters and succinate esters as internal donors as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764